Order entered January 4, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01223-CV

                            IN THE INTEREST OF I.S., A CHILD

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-55837-2013

                                            ORDER
       Before the Court is appellant’s January 2, 2019 motion to abate the appeal. Appellant

seeks the abatement because the trial court has not filed findings of fact and conclusions of law

despite a proper request under the rules of civil procedure. We GRANT the motion as follows.

       We ORDER the Honorable Piper McCraw, Presiding Judge of the 469th Judicial District

Court, to make findings of fact and conclusions of law in accordance with Texas Rule of Civil

Procedure 297 no later than January 23, 2019. The findings of fact and conclusions of law shall

be filed in a supplemental clerk’s record with this Court no later than January 28, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge McCraw,

Collin County District Clerk Lynne Finley, and all counsel of record.

       We ABATE the appeal, including the deadline to file appellant’s brief, to allow the trial

court an opportunity to comply with this order. The appeal will be reinstated no later than

January 31, 2019.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE